Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references cited in the IDS, submitted on 11/2/2018, have been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Patent Eligible Subject Matter Analysis:
	
Step 1: Is the claim a  process, machine, manufacture or composition of matter?
Applicant is also on notice that the instant claims 1-12 under broadest reasonable interpretation may not be considered to fall within any of the four statutory categories for patentability.  As currently drafted, Applicant have claimed transitory forms of signal transmission1 which are an intangible collection of information;2 meaning the claim merely defines several ways of obtaining or gathering data and allocating them to memory which are considered to be an abstract idea.  The remaining Alice analysis is provided presuming that non-transitory signals were claimed.

The two prong test in which to evaluate and determine eligibility at Step 2A.3  The two prongs are set forth as follows:
Alice step 2A: are the claims at issues are directed to one of those patent-ineligible concepts?

  Prong One: Does the claim recite an abstract idea?
	The Federal Register continues to set forth at prong one Examiner must consider if the claims contain “1) mathematical concepts- mathematical relationships, mathematical formulas or questions, mathematical calculation … 3) Mental process – concepts performed in the human mind (including an observation, evaluation, judgment, and opinion).4   
Claim 1 recites:
 A method for obtaining optimal mother wavelets for facilitating machine learning tasks, the method comprising a processor implemented steps of: 
identifying, by one or more hardware processors, a first set of signal data, based upon a plurality of signals, wherein the first set of signal data comprises labelled datasets corresponding to one or more signal classes; 
computing, based upon the first set of signal data and a probable set of mother wavelets, values of energy and entropy comprising of an entropy ratio and multilevel wavelet entropy of a first set of signals corresponding to a wavelet transform by the probable set of mother wavelets;
computing, based upon the values of energy and entropy, a second set of signal data comprising values of centroids and standard deviations of the first set of signals corresponding to the one or more signal classes; 
computing, based upon the second set of signal data, a set of distance values comprising distance between the centroids corresponding to the one or more signal classes, wherein the set of distance values are computed based upon a function corresponding to the second set of signal data; and 
obtaining, one or more optimal mother wavelets, for performing the wavelet transform of the first set of signals, based upon the set of distance values and the values of standard deviations corresponding to the one or more signal classes.

(b) determine whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated
In claim 1, Examiner understands these limitations to fall into the categories of “mathematical concept.” Examiner relies upon the following MPEP sections to further define the meaning of a mental process.
MPEP 2106.04(a)(2) I. states:
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).
	
MPEP 2106.04(a)(2) I A. further states:
	
iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.

Like Digitech, Applicants are attempting to identify and update data streams with additional or new data.  Such activities the Federal Circuit has understood as a “mathematical concepts.” The instant claims merely require the gathering of data for the sole purpose of applying mathematical procedures (wavelet analysis) to obtain a final mathematical result (optimal mother wave).  Though there are known application of wavelet analysis, no such application is recited in the claims are disclosed in the Specification.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a ‘practical application’?
 (a) identify[ing] whether there are any additional elements:
Claim 1:
one or more hardware processors
 (b) evaluate[ing] those additional elements individually and in combination to determine whether they integrate into a practical application:
The additional element recited in the independent claim is merely instructions to apply an exception as insignificant extra solution activities as understood in MPEP 2106.05(g).5  
Alice step 2B: is there an inventive concept or significantly more than the judicial exception?
	The additional elements as identified in Step 2A simply append additional elements that are performed the abstract idea by a generic computer device.6  
The claimed invention is directed to “abstract idea” in the form of without significantly more. 
This judicial exception is not integrated into a practical application for the reasons stated above. Claims 1-12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated above.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 6, 542,836) in view of Chuang et al. ("Wavelet descriptor of planar curves: theory and applications," in IEEE Transactions on Image Processing, vol. 5, no. 1, pp. 56-70, Jan. 1996).
As to Claim 1, 5, and 9,  Sasaki teaches a method for obtaining optimal mother wavelets for facilitating machine learning tasks, the method comprising a processor implemented steps of: 
identifying, by one or more hardware processors, a first set of signal data, based upon a plurality of signals, wherein the first set of signal data comprises labelled datasets corresponding to one or more signal classes (Column 5, line 5-17 teaches “target are determined type by type” .. “analysis target signal” and Column 5, lines 25-35 teaches “pilot signal”; See Figure 2); 
computing, based upon the second set of signal data, a set of distance values comprising distance between the centroids corresponding to the one or more signal classes, wherein the set of distance values are computed based upon a function corresponding to the second set of signal data (Figure 9, item “Risk Domain Centroid”); and 
obtaining, one or more optimal mother wavelets, for performing the wavelet transform of the first set of signals, based upon the set of distance values and the values of standard deviations corresponding to the one or more signal classes (Column 4, lines 27-42; Column 8, lines 11-20).
Sasaki is silent as to computing, based upon the first set of signal data and a probable set of mother wavelets, values of energy and entropy comprising of an entropy ratio and multilevel wavelet entropy of a first set of signals corresponding to a wavelet transform by the probable set of mother wavelets;
computing, based upon the values of energy and entropy, a second set of signal data comprising values of centroids and standard deviations of the first set of signals corresponding to the one or more signal classes; 
Chuang et al. teaches to computing, based upon the first set of signal data and a probable set of mother wavelets, values of energy and entropy comprising of an entropy ratio and multilevel wavelet entropy of a first set of signals corresponding to a wavelet transform by the probable set of mother wavelets (p. 64-66);
computing, based upon the values of energy and entropy, a second set of signal data comprising values of centroids and standard deviations of the first set of signals corresponding to the one or more signal classes (p. 64-66).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.  Sasaki teaches the selection of the appropriate mother wavelet based upon gathered data.  Sasaki is not specific with regards the computation methodology.  Chuang is relied upon for teaching the general application of wavelet analysis.  The skilled artisan would understand the need to adjust the given teaching for a time variant data set.  
Applicant may argue that neither teachings operate in a “machine learning” or neural network environment and therefore this combination does not teach the claimed invention.  Examiner asserts, however, applying such mathematical techniques in a machine learning environment is well known and that all skilled artisans apply these techniques in a machine learning prior to the claimed invention.7 One would be motivated to make this combination to better determine the proper mother wave to perform data analysis.  

As to Claim 3, 7, and 11. The method of claim 1, wherein obtaining the one or more optimal mother wavelets comprises analyzing, the probable set of mother wavelets, based upon the labelled datasets, to classify the one or more signal classes (Column 8 lines 12-22 “most effective mother wavelet function for time-frequency analysis of the analysis target waveform may be selected by mother wavelet transformation means 40”).

Claims 4, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 6, 542,836) in view of Chuang et al. ("Wavelet descriptor of planar curves: theory and applications," in IEEE Transactions on Image Processing, vol. 5, no. 1, pp. 56-70, Jan. 1996) and further view of Lee et al. (US 6,219,373).
As to Claim 4, 8, and 12, Sasaki and Chuang  are silent as to wherein the obtained one or more optimal mother wavelets enable decomposition of a second set of signals, by performing a wavelet transform of the second set of signals, and wherein the second set of signals facilitate machine learning tasks by classifying or regressing, one or more signal classes corresponding to the second set of signals.
	Lee et al teaches the use of decompensation schemes (Abstract).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.  Sasaki teaches the selection of the appropriate mother wavelet based upon gathered data.  Sasaki is not specific with regards the computation methodology.  Chuang is relied upon for teaching the general application of wavelet analysis.  Using decomposition schemes are understood in the art as demonstrated by Lee et al.  The skilled artisan would understand the need to adjust the given teaching for a time variant data set.  
Applicant may argue that neither teachings operate in a “machine learning” or neural network environment and therefore this combination does not teach the claimed invention.  Examiner asserts, however, applying such mathematical techniques in a machine learning environment is well known and that all skilled artisans apply these techniques in a machine learning prior to the claimed invention. One would be motivated to make this combination to better determine the proper mother wave to perform data analysis.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. See MPEP 2106.03 I.
        2 “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible).” See Id.
        3 See MPEP 2106.04 II. A.
        4 See MPEP 2106.04(a)
        5 Applicants are directed to footnote 31 of Federal Register Vol 84, No. 4
        6 Id. at footnote 40
        7 Gautam, Mayank & Giri, Vinod. (2016). A neural network approach and wavelet analysis for ECG classification. 10.1109/ICETECH.2016.7569428.